
	

115 HR 479 : North Korea State Sponsor of Terrorism Designation Act of 2017
U.S. House of Representatives
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 479
		IN THE SENATE OF THE UNITED STATES
		April 4, 2017Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To require a report on the designation of the Democratic People's Republic of Korea as a state
			 sponsor of terrorism, and for other purposes. 
	
	
 1.Short titleThis Act may be cited as the North Korea State Sponsor of Terrorism Designation Act of 2017. 2.Report on designation of Government of North Korea as a state sponsor of terrorism (a)FindingsCongress finds the following:
 (1)The United States Government designated the Government of North Korea a state sponsor of terrorism on January 20, 1988.
 (2)On October 11, 2008, North Korea’s designation as a state sponsor of terrorism was rescinded, following commitments by the Government of North Korea to dismantle its nuclear weapons program. However, North Korea has failed to live up to these commitments.
 (3)On October 22, 2015, the United States Special Representative for North Korea Policy with the Department of State, testified before the House Foreign Affairs Subcommittee on Terrorism, Nonproliferation, and Trade that North Korea’s conduct poses a growing threat to the United States, our friends in the region, and the global nonproliferation regime and the Deputy Coordinator for Homeland Security, Screening, and Designations with the U.S. Department of State noted that weapons transfers that violate nonproliferation or missile control regimes could be a relevant factor for consideration, depending on the circumstances, consistent with the statutory criteria for designation as a state sponsor of terrorism.
 (4)The Government of North Korea has harbored members of the Japanese Red Army since a 1970 hijacking and continues to harbor the surviving hijackers to this day.
 (5)On July 16, 2010, in the case of Calderon-Cardona v. Democratic People’s Republic of Korea (case number 08–01367), the United States District Court for the District of Puerto Rico found that the Government of North Korea provided material support to the Japanese Red Army, designated as a foreign terrorist organization between 1997 and 2001, in furtherance of a 1972 terrorist attack at Lod Airport, Israel that killed 26 people, including 17 Americans.
 (6)In the case of Chaim Kaplan v. Hezbollah (case number 09–646), a United States district court found in 2014 that North Korea materially supported terrorist attacks by Hezbollah, a designated foreign terrorist organization, against Israel in 2006.
 (7)In June 2010, Major Kim Myong-ho and Major Dong Myong-gwan of North Korea’s Reconnaissance General Bureau pled guilty in a South Korean court to attempting to assassinate Hwang Jang-yop, a North Korean dissident in exile, on the orders of Lieutenant General Kim Yong-chol, the head of North Korea’s Reconnaissance General Bureau. The court sentenced each defendant to 10 years in prison.
 (8)In March 2015, the Government of South Korea concluded that North Korea was responsible for a December 2014 cyber attack against multiple nuclear power plants in South Korea. The South Korean Government stated that the attacks were intended to cause a malfunction at the plants’ reactors, and described the attacks as acts of cyber-terror targeting our country.
 (9)On December 19, 2015, the Federal Bureau of Investigation (FBI) concluded that North Korea was responsible for a cyber attack on Sony Pictures Entertainment and a subsequent threat of violence against theaters that showed the film The Interview. The FBI concluded that the Guardians of Peace, which sent the threat to Sony Pictures Entertainment, was a unit of North Korea’s Reconnaissance General Bureau, its foreign intelligence service.
 (10)Malaysian authorities have alleged that officials from North Korea’s secret police and Foreign Ministry were involved in the poisoning and killing of the estranged half-brother of the country’s leader, Kim Jong-nam, using the chemical weapon VX nerve agent, a substance banned for use as a weapon by the United Nations Chemical Weapons Convention, on February 13, 2017, in Kuala Lumpur.
 (b)Sense of congressIt is the sense of the Congress that the Government of North Korea likely meets the criteria for designation as a state sponsor of terrorism and, if so should be so designated.
 (c)DeterminationNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a determination as to whether the Government of North Korea meets the criteria for designation as a state sponsor of terrorism.
 (d)FormThe determination required by subsection (c) shall be submitted in unclassified form, but may include a classified annex, if appropriate.
 3.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations of the Senate; and (B)the Committee on Foreign Affairs of the House of Representatives.
 (2)North KoreaThe term North Korea means the Government of the Democratic People’s Republic of Korea. (3)State sponsor of terrorismThe term state sponsor of terrorism means a country the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 4605(j)) (as in effect pursuant to the International Emergency Economic Powers Act), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism.
			
	Passed the House of Representatives April 3, 2017.Karen L. Haas,Clerk
